3/23/2015
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                   NOTICE OF APPEALS              HOUSTON, TEXAS
                      ASSIGNMENT OF COURT THE COURT OF APPEALS3/23/2015 3:40:36 PM
                                                              CHRISTOPHER A. PRINE
TO:         FIRST COURT OF APPEALS                                    Clerk



From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S

CAUSE: 2010-68881 COURT#: 129TH
NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
VOLUME:       PAGE:         OR      IMAGE #: 63495978
NOTICE OF APPEAL FILE DATE: 3/20/2015
ATTORNEY/FILER: SONYA CHANDLER ANDERSON SBOT: 24067951
JUDGMENT DATE: 2/23/2014                                                   DUE DATE: 4/24/2014
MOTION FOR NEW TRIAL FILE DATE: N/A
NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:         YES          NO         IMAGED FILED:          YES         NO
REQUEST FOR TRANSCRIPT FILED?: NONE
NOTICE OF APPEAL PREVIOUSLY FILED: NO                     IF YES, APPELLATE NO(S):
NOTES: AS OF DATE OF FILING NOTICE OF APPEAL, THERE IS NO ORDER OR JUDGMENT SIGNED ON FEBRUARY 23,
             2014 (OR FEBRUARY 23, 2015) IMAGE NUMBER IS FOR THE DECEMBER 12, 2014 ORDER GRANTING
             PLAINTIFF'S MOTION TO RETAIN" CASE IS ON “HOLD FOR JUDGMENT” STATUS (ACTIVE)
CODES FOR NOTICE OF APPEAL:                        BC
                                                   D
                                                   OA


                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /S/ DUANE C. GILMORE
                                                                             DUANE C. GILMORE , Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL


AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card    Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201068881__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: HOLD FOR JUDGMENT
STYLE: STOVALL, VICKY                     VS HUNT, RODNEY
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY   ASSOC. ATTY
  NUM   NUMBER                                             STAT
_    00003-0001 AGT          HUNT, RODNEY BY SERVING THE SE
_    00002-0001 DEF 24067951 HUNT, RODNEY                        CHANDLER-ANDE
_    00001-0001 PLT 24035049 STOVALL, VICKY                      KELLY, LANNIE




==> (3) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201068881__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)         CASE STATUS: HOLD FOR JUDGMENT
STYLE: STOVALL, VICKY                    VS HUNT, RODNEY
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00002-0001 PAD 24025742 JOHNSON, CHARLES RAY JR.




==> (1) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP